Filed 6/15/22 Cerda v. Cerda CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


DAVID CERDA,                                             B312150

         Plaintiff and Respondent,                       (Los Angeles County
                                                         Super. Ct. No. 20AVRO01334)
         v.

ROBERT DAVID CERDA,

         Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Stephen T. Morgan, Judge. Affirmed.

         Robert Cerda, in pro. per., for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                             ******
      Defendant and appellant Robert David Cerda1 appeals from
a domestic violence restraining order (DVRO) issued against him
for the protection of David Cerda, Patty Cerda, and Grace after a
contested hearing. We affirm the order.

                          BACKGROUND
       David is Robert’s father. Patty is David’s wife. Grace is
Robert’s minor daughter.
       In 2013, Robert was granted joint legal custody of Grace
with Grace’s mother, Sally Talavera, in family law case
No. MF006143.2 The April 11, 2013 custody order gave Talavera
physical custody of Grace. Talavera subsequently relinquished
physical custody of Grace to David and Patty, who were
appointed as Grace’s legal guardians in 2015 in Los Angeles
Superior Court case No. BP157995.
       In 2015, David and Patty obtained a five-year restraining
order against Robert that expired in May 2020. David filed a
petition for the DVRO that is the subject of this appeal in
November 2020.
       At the February 5, 2021 and March 15, 2021 hearing on
David’s DVRO petition, David, Patty, and Robert testified about
incidents described in David’s declaration in support of the



1    Because the parties share the same surname, we refer to
them by their first names to avoid confusion.
2     We granted Robert’s request for judicial notice of the
custody order issued in that 2013 case. The custody order gives
Robert joint legal custody of Grace with Grace’s mother,
Talavera. The order gives physical custody of Grace to Talavera
only.




                               2
petition.3 David testified that on September 28, 2020 and again a
few days later, Robert appeared at David’s home, unannounced
and uninvited. On both occasions, Robert had driven to the home
in a car that he claimed was borrowed. David noted the make
and model of the car and took a photo of the car’s license plate
with his phone. During the second visit, Robert became verbally
abusive to Patty and David asked Robert to leave. David then
called the sheriff’s department and learned that the car Robert
had been driving was a stolen vehicle. The following weekend,
David was driving his own car and noticed Robert following him
in the same stolen vehicle. Robert began tailgating David’s car,
and David called 911 to report the incident.
       October 22, 2020, David invited Robert to visit with Grace
at Robert’s paternal grandmother’s home. During the visit,
David refused Robert’s request to take Grace alone on a hike. At
the paternal grandmother’s suggestion, Robert, David, Grace,
and the paternal grandmother went for a walk around the block
instead. Robert took Grace by the hand and walked away from
the group at a very fast pace, disregarding David’s pleas to slow
down and wait for them. Robert’s behavior made David worried
and concerned because Robert on previous occasions had
attempted to abscond with Grace.
       On November 6, 2020, Robert became angry with David
and verbally threatened him while they were outside a church
attending a funeral service for a family member. Patty witnessed
the altercation. The following day, David discovered that the
rear tires on his car had both been punctured.


3     David’s petition and accompanying declaration are not
included in the record on appeal.




                                3
       Robert denied the incidents recounted by David and Patty.
He cited the 2013 family law order granting him joint legal
custody of Grace and accused David of wrongfully denying him
access to Grace. David explained that the family law case
predated his legal guardianship over Grace and that Robert had
lost custody of Grace in the previous family law case.
       At the conclusion of the March 15, 2021 hearing, the trial
court issued a five-year restraining order against Robert
prohibiting him from harassing, attacking, striking, threatening,
assaulting, stalking, molesting, or otherwise disturbing the peace
of David, Patty, and Grace. This appeal followed.

                            DISCUSSION
       Robert devotes much of his appellate brief to challenging
the sufficiency of the evidence supporting the order appointing
David and Patty as Grace’s legal guardians. That order is not the
subject of this appeal, and we have no jurisdiction over it. (See
Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal.App.4th 493,
504; Soldate v. Fidelity National Financial, Inc. (1998) 62
Cal.App.4th 1069, 1073.) Robert does not challenge the
sufficiency of the evidence supporting the DVRO that is the
subject of this appeal.
       Robert’s sole basis for challenging the DVRO at issue is the
trial court’s alleged abuse of discretion in failing to consider the
April 11, 2013 custody order issued in his previous family law
case, Los Angeles Superior Court case No. MF006143, granting
physical custody of Grace to Talavera and granting him and
Talavera joint legal custody. The record shows, however, that the
trial court was aware of the 2013 custody order and that it
predated the 2015 order appointing David and Patty as Grace’s




                                 4
legal guardians. The record discloses no abuse of discretion, and
we therefore affirm the DVRO.


                                    ___________________________
                                    CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                                5